—Appeal from a judgment of the County Court of Tioga County (Sgueglia, J.), rendered April 14, 1997, convicting defendant upon his plea of guilty of the crime of manslaughter in the second degree.
Defense counsel seeks to be relieved from his assignment as counsel for defendant on the ground that there are no nonfrivolous issues that can be raised on appeal. Upon review of the record and defense counsel’s brief, we agree. Defendant entered a knowing, voluntary and intelligent plea of guilty to manslaughter in the second degree and was sentenced to an indeterminate term of 1 to 6 years in prison. His sentence is in accordance with both the plea bargain and the relevant statutory provisions. The judgment is, accordingly, affirmed and defense counsel’s application for leave to withdraw is granted (see, People v Cruwys, 113 AD2d 979, lv denied 67 NY2d 650).
Cardona, P. J., Mercure, Crew III, Spain and Carpinello, JJ., concur. Ordered that the judgment is affirmed, and application to be relieved of assignment granted.